Citation Nr: 0944203	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969 and from July 1978 to April 1989.  Before the 
last period of service there were 11 years, 7 months of 
unverified active service.  He was awarded the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

This matter was previously before the Board in January 2008, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has specifically determined that 
there is a positive association between herbicide exposure 
and chloracne.

3.  Chloracne was diagnosed on a VA Agent Orange examination.  

4.  The most probative evidence attributes gastroesophageal 
reflux disease to cigarette smoking.

5.  The Veteran does not have coronary artery disease.  



CONCLUSIONS OF LAW

1.  Chloracne may be presumed to be the result of herbicide 
exposure during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Gastroesophageal reflux disease was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.  Coronary artery disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2002, January 2003, January 
2008, and October 2008, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In January 2008, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  An appellant generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

While the Veteran is competent to report symptoms such as 
gastric reflux and chest pain, the VA medical opinions 
addressed below are more probative since the issues at hand 
do not involve simple medical assessments, but rather require 
complex medical assessments with regard to etiology.  See 
Jandreau; see also Woehlaert.  


Service Connection

The Board notes that where a combat wartime Veteran alleges 
he/she has a  disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Veteran does not assert that 
claimed disabilities were specifically incurred in combat 
with the enemy.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a Veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the Veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Chloracne

At that outset, the Board notes that the Veteran is already 
service-connected for other skin disorders, tinea cruris and 
dyshidrotic eczema of the feet, and those matters are 
therefore not for consideration with regard to the current 
claim for a skin disorder.

The Veteran maintains that he has chloracne which is the 
result of inservice herbicides exposure.  The Veteran had 
service in the Republic of Vietnam during the Vietnam era, 
and is therefore is presumed to have been exposed to Agent 
Orange or other herbicide agents during that time.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases. Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
Veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in Veterans.  

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

Chloracne is among the diseases specified in 38 U.S.C.A. § 
1116(a).  The Veteran was seen for skin problems in service, 
including in December 1975, May 1976, October 1976, September 
1979, December 1981, July 1985, and January 1986.  This 
specific skin disease was diagnosed on an undated VA Agent 
Orange examination.  A physical examination was performed 
which revealed acne lesions on the bilateral upper 
extremities, chest, and back.  A March 2002 VA examination 
made the same diagnosis, but noted that the chloracne was not 
active.  

A recent July 2009 VA examination revealed normal skin with 
no chloracne lesions.  However, the Court has recognized that 
skin disorders are the types of disabilities which are 
subject to subject to periodic exacerbations or outbreaks.  
See generally Ardison v. Brown, 2 Vet. App. 405 (1994); 
Bowers v. Brown, 2 Vet. App. 675, 676 (1992).  As such, the 
Board accepts that the Veteran previously has exhibited 
chloracne lesions and outbreaks, but not at the current time.  

In McClain v. Nicholson, 21 Vet App 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  

In affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's chloracne was manifest to a 10 
percent degree or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during 
active service, even though there are no currently active 
chloracne lesions.  Thus, service connection for chloracne is 
warranted on a presumptive basis.  

Gastroesophageal reflux disease

At that outset, the Board notes that the Veteran is already 
service-connected for diverticulosis and that matter is 
therefore not for consideration with regard to the current 
claim for a gastro-intestinal disorder.

The service treatment records reflect that in February 1976, 
the Veteran complained of pain in his stomach after meals and 
liquid intake.  In July 1981, he reported nausea and pulling 
in his upper chest, with an assessment of gastrointestinal 
upset.  In October 1986, he complained of tightness in his 
chest and difficulty swallowing.

Post-service, the undated Agent Orange examination diagnosed 
esophageal reflux.  A September 1995 upper gastro-intestinal 
series revealed no gastroesophageal reflux disease.  A 
December 2000 VA outpatient report noted a history of 
gastroesophageal reflux disease.  On VA examination in March 
2002, the Veteran was diagnosed as having gastroesophageal 
reflux disease.  The Veteran related that the 
gastroesophageal reflux disease had its onset in 1997.  
February 2008 gastro-intestinal testing revealed a sliding 
hiatal hernia with gastroesophageal reflux disease and 
chronic peptic esophagitis.  The Veteran was provided Nexium.  
A subsequent esophagogastroduodenoscopy yielded normal 
findings.

In July 2009, the Veteran was afforded a VA examination to 
resolve whether he had a current gastro-intestinal disorder 
which is related to service.  The claims file was reviewed 
and a physical examination was performed.  The diagnosis was 
gastroesophageal reflux disease.  The examiner referred to 
pertinent inservice and post-service records.  She also 
reviewed the Veteran's history of being a long-term cigarette 
smoker.  The examiner concluded that although the Veteran had 
gastroesophageal reflux disease, it was etiologically related 
to his cigarette smoking, and that there was insufficient 
evidence to link the diagnosis to service.  She provided 
rationale, stating that cigarette smoking is documented in 
relevant literature as being a risk factor for the 
development of gastroesophageal reflux disease, and that 
gastroesophageal reflux disease was not documented in the 
service treatment records.  The Board finds this VA opinion 
to be not only competent, but probative as to the etiology of 
the gastroesophageal reflux disease.  Since the VA examiner 
is a medical professional and she reviewed the history, 
examined the Veteran, and provided rationale, her opinion 
outweighs the unsupported statements of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  

In VAOPGCPREC 19- 97, the VA General Counsel addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a Veteran's tobacco use during 
service.  In that opinion, the VA General Counsel stated that 
a determination of whether the Veteran is dependent on 
nicotine is a medical issue.  

Specifically, the VA General Counsel held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 
38 C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing Veterans' benefits, (2) whether the Veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by a Veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  

In this opinion, the VA General Counsel noted that secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a Veteran's nicotine dependence, 
which arose in service, and resulting tobacco use, may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the VA General Counsel, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence.  VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision, however, only applies to claims filed after June 
9, 1998, and therefore, given the date of this claim, such 
ban does apply to the Veteran's claims.

Thus, to the extent that there is an implied assertion that 
inservice cigarette smoking resulted in current 
gastroesophageal reflux disease, service connection may not 
be granted on that basis.

In sum, the most competent and probative evidence establishes 
that currently diagnosed gastroesophageal reflux disease did 
not have its onset during service and is unrelated thereto.  
Rather, gastroesophageal reflux disease is the result of 
cigarette smoking.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for gastroesophageal reflux 
disease is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

Coronary artery disease

The service treatment records reflect that the Veteran was 
seen for reports of chest pain in September 1980.  An 
electrocardiogram at that time showed "RRWP," but was 
otherwise within normal limits.  

After service separation in April 1989, on VA examination in 
September 1989 the Veteran had marked bradycardia and a T-
wave inversion V1 through V3 that may have represented 
ischemic change or may have been a normal variant.  In 
February 1995, he was evaluated for left-sided chest pain, 
with an assessment of atypical chest pain, myocardial 
infarction ruled out.  In August 1995, Bruce protocol 
revealed findings consistent with mild ischemia of the 
inferior lateral wall.

On the undated VA Agent Orange examination, the Veteran was 
diagnosed as having coronary artery disease, however, the 
physical examination report revealed a normal heart and no 
physical findings supportive of that diagnosis.  

On VA examinations in March 2002, the Veteran was diagnosed 
as having sinus bradycardia; and a mildly dilated aortic 
root, by echocardiogram.  Electrocardiogram did not show any 
evidence of coronary artery disease.

Because this case presented complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, the 
Board remanded this case to resolve if the Veteran has 
coronary artery disease in light of the contradictory medical 
findings.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

This examination was conducted in July 2009 and included a 
review of the claims file.  The examiner referred to 
pertinent cardiac medical findings.  Physical examination 
revealed that the heart had a regular rate and no murmurs.  
It was noted that he had hypertension (a matter not on 
appeal).  The examiner concluded that the Veteran had 
episodic benign atypical chest pain, but that the evidence 
was insufficient to diagnose coronary artery disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran does not have a diagnosis of coronary artery 
disease.  The VA opinion is competent and probative as to 
that matter.  See Prejean, supra.  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  

Further, the Board points out that VA is apparently amended 
the presumptive regulations for herbicides exposure to 
include ischemic heart disease.  However, since the Veteran 
does not have coronary artery disease, these regulations 
would serve as a basis to grant service connection.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for chloracne is granted.  

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for coronary artery disease is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


